Citation Nr: 0610459	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-18 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a skin disability, 
diagnosed as mycosis fungoides, currently assigned a 30 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.  In June 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In a decision dated in December 2004, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2006 order, the Court granted a joint motion filed by 
the parties, and vacated and remanded the Board decision.  

At his hearing, the veteran indicated that he was unable to 
work in any available job for which he was qualified due to 
his service-connected skin disability.  In the veteran's 
brief filed with the Court in July 2005, he argued that this 
raised a claim for a total disability rating based on 
individual unemployability (TDIU).  The informal claim for 
TDIU is REFERRED to the RO for initial action.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001). 


REMAND

The previous decision was vacated and the appeal remanded to 
the Board on the grounds of inadequate reasons and bases in 
the Board decision.  In the joint motion, the parties agreed 
that the Board had not sufficiently explained why an 
examination had not been conducted during a flare-up of the 
veteran's condition, noting that for diseases with cyclical 
manifestations, an examination must be conducted during the 
active stage of the disease, citing to Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  

Thus, the veteran must be afforded an examination conducted 
during a period of exacerbation of his skin disease.  Because 
the Board is prohibited from making conclusions based on its 
own medical judgment (see Jones v. Principi, 16 Vet. App. 
219, 225 (2002)), the examiner should also state whether any 
of the medication for the veteran's skin disability 
constitutes "systemic therapy such as corticosteroids or 
other immunosuppressive drugs."  See 38 C.F.R. § 4.118, Code 
7806 (2005).  

In addition to the appearance and virulence of the condition 
during outbreaks, the evaluation must take into account the 
frequency and duration of outbreaks.  Ardison.  At his 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he was treated every three months for 
the condition at the Hines VA Medical Center (VAMC).  
However, there are very few such records on file.  Since it 
is unclear whether the few records submitted by the veteran 
(for example, none between October 2003 and January 2006) 
reflect all treatment he received, all pertinent records 
should be requested directly from the VAMC.  

Finally, in the veteran's brief filed with the Court in July 
2005, it was argued that the question of an extraschedular 
evaluation had not been adequately addressed.  The veteran 
has indicated that he has been unable to keep jobs because of 
his condition, and hospital visits.  Thus, the RO should make 
a specific determination as to whether referral of the claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2005); VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Obtain all records of the veteran's 
treatment for his skin disability from the 
Hines VAMC from November 2002 to the 
present.  

2.  Make all necessary arrangements for 
the veteran to be scheduled for a 
dermatology examination during a flare-up 
of his skin condition (usually during the 
summer), ensuring that any records 
requested from the VAMC are available for 
review at the examination.  

3.  The VA dermatology examination itself 
should identify the current 
manifestations and severity of symptoms 
attributable to the veteran's service-
connected skin condition, diagnosed as 
mycosis fungoides.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the skin condition 
under the current rating criteria should 
be reported in detail.  The examiner 
should comment as to whether the record 
shows that the veteran has been 
prescribed (now or at any time since 
August 2002) "systemic therapy such as 
corticosteroids or other immuno-
suppressive drugs."  If so, the examiner 
should note the length of time per 12-
month period that such medication has 
been used.  The complete rationale for 
all opinions expressed should be 
provided, including objective assessment 
of the frequency of outbreaks of the 
disorder.  

4.  Thereafter, adjudicate the claim for 
an increased rating for mycosis fungoides 
in light of all evidence received since 
the statement of the case, to include 
whether or not referral of the claim to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation, is warranted.  
The veteran and his representative should 
then be furnished with a supplemental 
statement of the case, if in order, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice, but he is 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), the veteran is reminded 
that only a decision of the Board is appealable to the Court.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of the 
appeal pending completion and review of the requested 
actions.  38 C.F.R. § 20.1100(b) (2005).



